EXHIBIT 99.1 [Cracker Barrel POST OFFICE BOX 787 Old Country Store Logo] LEBANON, TENNESSEE 37088-0787 NASDAQ : CBRL Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL PRESENTS AT WELLS FARGO CONSUMER GROWTH CONFERENCE LEBANON, Tenn. – October 20, 2009 – Cracker Barrel Old Country Store, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in the Wells Fargo Consumer Growth Conference to be held in New York City at the New York Palace Hotel.The Company’s presentation will begin at 10:15 a.m. Eastern Time on Tuesday, October27, 2009.Chairman, President and Chief Executive Officer Michael A.
